NO. 07-99-0177-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JULY 20, 2000



______________________________





ARLAN MARVIN RICHMAN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY;



NO. F-9200007-WK; HONORABLE JOHN BRADSHAW, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

On April 12, 1999, after his plea of guilty, appellant was found guilty of the offense of securing the execution of a document  by deception and was given a ten year probated sentence.  A hearing was held on March 16, 1999, on the State’s application to revoke probation.  At the hearing, he pled true to two of the counts, his probation was revoked, and he was sentenced to serve two years in the Institutional Division of the Department of Criminal Justice.  Appellant gave timely notice of appeal from that sentence.

Appellate counsel has filed a brief in which he has certified that in accordance with 
Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and 
Gainous v. State
, 436 S.W.2d 137 (Tex.Crim.App. 1969), he has diligently reviewed the record and, in his opinion, the record does not reveal any error that would arguably support an issue demonstrating reversible error.  Thus, he concludes, the appeal is without merit and is frivolous.  

In accordance with the dictates of 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), appellant’s counsel has analyzed the prosecution, made references to the record, and candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.

Counsel has also served a copy of his brief on appellant in which he stated his conclusions and the reasons why he arrived at those conclusions.  On February 11, 2000, appellant was notified by this court of his right to file a pro se brief and to notify this court within 30 days if he desired to do so.  We have heard nothing further from appellant.

We have also made a careful examination of the record to determine if there are arguable grounds that might support the appeal.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds and agree with counsel that the appeal is without merit and is, therefore, frivolous.  
Currie v. State, 
516 S. W.2d
 
684 (Tex.Crim.App. 1974); 
Lacy v. State
, 477 S.W.2d 577, 578 (Tex.Crim.App.1972).



Accordingly, the judgment of the trial court must be, and is hereby, affirmed.



John T. Boyd

 Chief Justice



Do not publish.